DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 111, 120, 129 and 130 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Angelov (US 2016/0103900 A1).

	
Consider claims 111, 129 and 130, Angelov discloses a method for determining disparity between a first image and a second image, the method comprising:
in a digital processing resource comprising a digital processor: (paragraphs 19, 130)
[claim 130: A program product for use with a digital processing system to enable the digital processing system to determine disparity between a first image and a second image, the digital processing system comprising a digital processing resource, the digital processing resource comprising a digital processor, the program product comprising digital processor-executable program instructions stored on a non-transitory digital processor-readable medium, (paragraph 130)]
	A) generating a multi-level aggregate digital data structure representative of the second image, (abstract; y calculating the aggregated similarity of a plurality of different digital items) the multi-level aggregate digital data structure comprising digital data representations at different resolutions; (paragraph 83; wavelet transform process which involves transformations of pixel intensities and models the image several different resolutions)
	B) selecting a first feature from the first image; (abstract; At least one feature of a query digital item is extracted from a data file of the query digital item to form a query feature vector from a plurality of numerical data items representing the feature.)
	C) searching for a corresponding element within the second image, utilizing a selected search method, (abstract; searching a plurality of digital items using a query item) the corresponding element having correspondence with the selected feature from the first image; (paragraph 58; figure 2; A search is then conducted by processing a query digital item in the same way to extract the same plurality of features.)
	D) based on results of the search, recording correspondence information relating to correspondence between the selected feature and the corresponding element; and (paragraph 6; extracting at least one feature a query digital item from a data file of the query digital item and forming a query feature vector from a plurality of numerical data items representing the at least one feature)
	E) iteratively executing the selecting (B), the searching (C), and the recording (D), using other selected features from the first image, to construct a digital map of correspondences for the selected features from the first image.  (paragraph 58; The plurality of features of the query item are then used to determine which cluster is most similar to the query item, and then working down through any lower levels of clusters, to arrive at a lowest level cluster which represents a group of actual digital items most similar to the query digital item.)

	Consider claim 120, Angelov discloses the claimed invention wherein the multi-level aggregate data structure contains elements, each lower resolution element comprising the minimum and maximum values for one or more higher resolution elements.  (paragraph 103; the lower level clusters are now at the first level of the hierarchy above the primitive, lowest level clusters and the higher level clusters are now at the second level of the hierarchy above the primitive clusters)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 122 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angelov in view of Nakao (US 2004/0027358 A1).

Consider claim 122, Angelov discloses the claimed invention except for wherein the multi-level aggregate digital data structure has a configuration substantially similar to the configuration of a MIP map.
In related art, Nakao discloses a multi-level aggregate digital data structure has a configuration substantially similar to the configuration of a MIP map.  (see at least paragraphs 15 and 56-57; MIP maps with different resolution levels are prepared as two-dimensional images)
.
	

Allowable Subject Matter
Claims 112-119, 121 and 123-128 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art Directed to State of Art
Kim (WO 00/54181) is relevant prior art not applied in the rejection(s) above.  Kim discloses an image search method based on a multilevel image grid.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 

Conclusion
faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.


/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665